     Case 1:19-cr-00025-GJQ ECF No. 68 filed 07/15/19 PageID.445 Page 1 of 2



      UNITED STATES DISTRICT COURT WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,                    Case No. 1:19-CR-0025

v.                                                          Hon. Gordon J. Quist
                                                            U.S. District Court Judge

MOHAMUD A. MUSE,

                             Defendant.

______________________________________________________________________________



        Mohamud A. Muse, by and through his attorney, James K. Champion, of the firm Law

Offices of James K. Champion, PLLC, hereby files this notice in accordance with the Court’s

Scheduling Order. Notice is hereby given by Mohamud A. Muse to the government and to the

Court that he intends to argue the defense of Entrapment.




Dated: July 15, 2019                   /s/James K. Champion
                                      Law Offices of James K. Champion, PLLC
                                     312 E. Fulton
                                      Grand Rapids, MI 49503
                                     (616) 233-3287
                                     jim@championlawoffice.com




                                                1
Case 1:19-cr-00025-GJQ ECF No. 68 filed 07/15/19 PageID.446 Page 2 of 2




                                   2
